Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 11/16/2021. Applicant’s argument, filed on 10/20/2021 has been entered and carefully considered. Claims 1, 3-6, 8-11, 14-16, 19-20 and 22 are pending.

The application filed on 03/10/2021 is a CON of PCT/CN2020/090688 filed on 05/15/2020, claiming priority to 62/873,170 filed on 07/11/2019, 62/872,830 filed on 07/11/2019, and, 62/872,488 filed on 07/10/2019.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2016 has been entered. 
	
Response to Arguments

Applicant’s arguments in the 10/20/2021 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claim, on page 8-12 argues “the shift factor is equal to a fixed constant value”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because , Lin in view of Van further in view of Rufitskiy teaches (MPEP 2111, "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim", MPEP 2111.01 I., The words of a claim must be given their "Plain Meaning" and MPEP 2111.01 II., It is improper to import claim limitations from the specification, Rufitskiy teaches, Page 2, line 9-20, also, Van discloses, shift is constant fixed value for a specific MipSizeId and ModeId, Table 8-8, current published application, Table 4, so, current claim is broad and Van reads on the scope of the claim).
Therefore, the rejection is maintained.

Examiner’s Note

Claims 1, 3-5 and 22 refer to "A method for colour component prediction”, Claims 6, 8-10 refer to "A method for colour component prediction”, Claims 11, 14-15 refer to "An encoder, comprising a memory and a processor”, Claims 16, 19-20 refers to "An encoder, comprising a memory and a processor”. Claims 6, 8-11, 14-16, and 19-20 are similarly rejected in light of rejection of claims 1, 3-5 and 22, any obvious combination of the rejection of claims 1, 3-5 and 22, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 3-5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20200344468 A1), hereinafter Lin, in view of Van der Auwera et al. (US 20200359050 A1), hereinafter Van, further in view of Rufitskiy et al, WO 2020256599 A1, hereinafter Rufitskiy. Though Lin view of Van would teach the amendment with the explanation in the response, Rufitskiy is used to make the rejection complete and compact.

	Regarding claim 1, Lin discloses a method for colour component prediction, applicable for an encoder and comprising (Abstract, Fig. 5): determining prediction parameters of a current block, the prediction parameters comprising a prediction mode parameter and a size parameter of the current block (Fig. 5, element S502, S504, [0009]); when the prediction mode parameter indicates that a Matrix-based Intra Prediction (MIP) mode is adopted to determine an intra prediction value of the current block, determining an MIP weight matrix of the current block, a shift factor of the current block and an MIP input sample matrix of the current block ([0010]-[0015]); and determining the intra prediction value of the current block according to the MIP weight matrix, the shift factor and the MIP input sample matrix, wherein the MIP weight matrix of the current block is at least determined according to a block size index value of the current block and the block size index value of the current block is determined according to the size parameter of the current block ([0009]). 
	Lin discloses all the elements of claim 1 but Lin does not appear to explicitly disclose in the cited section MIP weight matrix; shift factor.
	However, Van from the same or similar endeavor teaches MIP weight matrix; shift factor ([0163], [0208], it is obvious to the ordinary skill in the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to incorporate the teachings of Van to improve coding efficiency (Van, [0175]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	However, Rufitskiy from the same or similar endeavor teaches and the shift factor is equal to a fixed constant value (Page 2, line 9-20, in view of Van, Table 8-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin in view of Van to incorporate the teachings of Rufitskiy to reduce bid depth effectively (Rufitskiy, Page 3, line 15-18). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, (Canceled).  

	Regarding claim 3, Lin in view of Van further in view of Rufitskiy discloses the method of claim 1, wherein the fixed constant value of the shift factor is equal to 6 (Lin, Fig. 5, Van, [0163], [0208], Table 8-8, Rufitskiy, Page 2, line 9-20, Page 3, it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 4, Lin in view of Van further in view of Rufitskiy discloses the method of claim 1, wherein determining the block size index value of the current block according to the size parameter of the current block comprises: when both a width and height of the current block are equal to 4, setting the block size index value of the current block equal to 0; when both the width and height of the current block are equal to 8 or one of the width 58and height of the current block is equal to 4, setting the block size index value of the current block equal to 1; or when both the width and height of the current block do not meet the above conditions, setting the block size index value of the current block equal to 2 (Lin, Fig. 5, Van, [0100]-[0111], [0163], [0208], Table 8-8, it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 5, Lin in view of Van further in view of Rufitskiy discloses the method of claim 1, wherein determining the intra prediction value of the current block according to the MIP weight matrix, the (Lin, Fig. 5, Van, [0100]-[0111], [0163], [0180]-[0186], [0208], Table 8-8, it is obvious to the ordinary skill in the art and a design choice).

	Regarding claim 21, (Canceled).  

	Regarding claim 22, Lin in view of Van further in view of Rufitskiy discloses the method of claim 1, wherein the shift factor is not part of a look-up table (Lin, Fig. 5, Van, [0163], [0208], Rufitskiy, Page 2, line 9-20, Page 3, Table 8-8, it is obvious to the ordinary skill in the art and a design choice).

	Regarding claim 6, 8-11, 14-16, and 19-20, See Examiner’s Note.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/Mohammad J Rahman/Primary Examiner, Art Unit 2487